Citation Nr: 1754782	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  14-10 738A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to September 1982, from June 1996 to July 1996, from November 2001 to September 2002, and from February 2003 to July 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction has since been transferred to the RO in Montgomery, Alabama.

In April 2017, the Veteran testified at a video conference Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The issue of entitlement to service connection for migraine headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In April 2017, prior to the promulgation of a decision, the Veteran withdrew his appeal from the denial of his claim for entitlement to service connection for a left shoulder disability on the record at his Board hearing.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the denial of the claim for entitlement to service connection for a left shoulder disability have been met.  38 U.S.C. § 7105(d)(5); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).

During his April 2017 hearing before the undersigned, the Veteran indicated that he was withdrawing his appeal of the denial of entitlement to service connection for a left shoulder disability.  He also submitted a statement in support of claim that reiterated his request to withdraw this claim.

As this appeal was withdrawn on the record at a hearing, the Board does not have jurisdiction over it and it is dismissed.  38 U.S.C. § 7105(d)(5); 38 C.F.R. § 20.204. 


ORDER

The appeal of entitlement to service connection for a left shoulder disability is dismissed.


REMAND

The Veteran avers that his migraines are related to an injury that occurred during active duty.

Findings of headaches and migraines are not noted in the service treatment records during the periods of active duty in 1982 and 1996.  In fact, the Veteran's service treatment records do not show complaints of headaches prior to 1998.  Headaches were not reported at medical examinations in December 1981, December 1985, January 1990, or November 1993.  Beginning in 2002, service records dated in January and February show complaints and treatment for migraines, which reportedly had onset from one and a half to three years prior (e.g. since at least 1999).  A January 2002 service record shows the Veteran reported his first full-blown migraine was at age 40, which the Board notes would have been in 1998.  The Board further notes that this is generally consistent with the self-reported information on the Veteran's application (VA Form 21-526) for service connection, where he indicated that his migraines had onset in 1998.  

At a post-service December 2006 neurological consultation, the Veteran reported intermittent headaches since childhood; however, he indicated they were never holocephalic.  He reported that at age 40, he had his first full-blown migraine with symptoms that included tightness in his neck, photophobia, phonophobia, vomiting, and rending him nonfunctional for hours up to days.  

At a VA examination in April 2011, a VA examiner opined that the Veteran's migraines were secondary to his reported injury in service.  The examiner's report reflects onset of headaches was in 1999, and the nexus opinion was based on the Veteran's report that his migraines began after a head injury in service.  While the Board finds the Veteran's report of a head injury generally credible, the factual premise relied upon by the examiner is inconsistent with the service treatment records and the Veteran's statements on his VA Form 21-526 and in his hearing testimony regarding onset.  An opinion based upon an inaccurate factual premise has no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

At his hearing in April 2017, the Veteran testified that to the best of his recollection, his head injury occurred sometime after September 2001, during active duty.  The Veteran testified that he hit his head on a missile while conducting maintenance on an F-16.  He asserted that migraine symptoms arose in the following weeks and prior to this time, he did not have migraine symptoms.  In a statement dated in October 2011 a former service member reported that she recalled hearing the Veteran cry out when the injury occurred.  This individual placed the time of injury sometime after September 2001 as well.  

In light of the record, an addendum opinion is needed to determine whether a migraine disorder was either incurred or aggravated during a period active duty service.  On remand, the file should be updated with relevant treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all medical providers, from whom he has received treatment for the claimed migraine headache disability, and complete and return an appropriate authorization form for each treatment provider identified.  After obtaining the completed release form(s), request all identified pertinent medical records.  All development efforts should be associated with the claims file.  If the requested records cannot be obtained, the Veteran should be notified of such.

Additionally, obtain all relevant VA treatment records not already in the claims file since May 2017.

2.  Schedule the Veteran for a VA examination to ascertain the etiology of his migraine headaches.  After reviewing the claims file, the examiner is asked to provide an opinion with respect to the following questions:

a) Does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the Veteran had a migraine disorder that existed prior to his entry onto active duty in November 2001?

b) If the answer is yes, does the evidence of record clearly and unmistakably show that the preexisting migraine disorder was not aggravated by service or that any increase in disability was due to the natural progression of the disease?  Please identify any such evidence with specificity.

c) If the answer to either (a) or (b) is no, is it at least as likely as not that the Veteran's migraine disorder had onset in active service?  The examiner is advised that the Veteran's testimony regarding a head injury in service is appears credible.

The examination report must include a complete rationale for all opinions expressed.  If the requested opinions cannot be rendered without resorting to speculation, the examiner must state why.  If additional evidence is needed to make a determination, the examiner should identify it.

3.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

Department of Veterans Affairs


